Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arthur O. Armstrong appeals the district court’s order denying his Fed. R.Civ.P. 60(b) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Armstrong v. Sumner, No. 5:12-cv-00425-F, 2013 WL 556209 (E.D.N.C. Feb. 12, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *164court and argument would not aid the decisional process.

AFFIRMED.